 1
 2
 3
 4
 5                          IN THE UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
 8
 9   JACK BETTELON,
                                                       No: C18-1292 RSM
10                  Plaintiff,
11          vs.                                        ORDER GRANTING STIPULATED
                                                       MOTION TO STAY PROCEEDINGS AND
12   DELUXE EXPRESS INC., an Illinois                  MODIFYING THE SCHEDULING ORDER
     Corporation doing business in Washington,         DEADLINE TO ADD PARTIES AND
13                                                     AMEND COMPLAINT
     SERGII MAZUR and JANE DOE MAZUR,
14   husband and wife, and the marital community
     composed thereof,
15
16                  Defendants.

17
18      This matter came before the Court on the parties’ Stipulated Motion to Stay Proceedings and
19
     Modifying the Scheduling Order Deadline to Add Parties and Amend Complaint, noted for April
20
     26, 2019, without oral argument. The Court having reviewed all pleadings filed by the parties
21
22   related and having considered the pleadings and papers on file herein,

23          IT IS HEREBY ORDERED:
24          The Stipulated Motion to Stay Proceedings and Modifying the Scheduling Order
25
     Deadline to Add Parties and Amend Complaint is hereby GRANTED.
26
            //
27
28         //

      ORDER TO STAY PROCEEDINGS AND MODIFY                              GREANEY SCUDDER LAW FIRM, PLLC
      SCHEDULING ORDER – Page 1                                                    230 Madison Avenue North
                                                                                        Kent, WA 98032
                                                                              (253) 859-0220 • FAX (253) 859-0440
                                                                                                
 1           IT IS FURTHER ORDERED THAT:
 2           The Scheduling Order Deadline to Add Parties and Amend Complaint shall be re-
 3
     determined after the stay is lifted.
 4
             DATED this 19th day of April 2019.
 5
 6
 7                                                A
                                                  RICARDO S. MARTINEZ
 8                                                CHIEF UNITED STATES DISTRICT JUDGE
 9
10
         Presented by :
11
12       GREANEY SCUDDER LAW FIRM, PLLC

13
14
         /s/ Karen J. Scudder_________________
15       Karen J. Scudder, WSBA #35351
         203 Madison Avenue
16       Kent, WA 98032
17       Tel: 253-859-0220
         Fax: 253-859-0440
18       kscudder@greaneylaw.com
19       PREG O’DONNELL & GILLETT, PLLC
20
        /s/ Justin Bolster____________________
21      Justin Bolster, WSBA #38198
        901 5th Ave. Ste. 3400
22      Seattle, WA 98164
23      Tel: (206) 287-1775
        Fax: (206) 287-9113
24      jbolster@pregodonnell.com
25
26
27
28

      ORDER TO STAY PROCEEDINGS AND MODIFY                           GREANEY SCUDDER LAW FIRM, PLLC
      SCHEDULING ORDER – Page 2                                                 230 Madison Avenue North
                                                                                     Kent, WA 98032
                                                                           (253) 859-0220 • FAX (253) 859-0440
                                                                                             
